Citation Nr: 1738373	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-28 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to May 1965 in the United States Navy. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In June 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2016, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In his original claim, the Veteran reported that he has received treatment from the Salem VA Medical Center (VAMC) since 1994.  In its August 2016 remand, the Board directed the AOJ to obtain the Veteran's outstanding VA treatment records, including treatment records dated from 1994 to 2008.  The AOJ was further instructed that if any records could not be obtained, it should document its efforts and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

The AOJ was able to obtain VA treatment records dated since 2003 and requested that the Salem VAMC locate and the Veteran's records dated from 1994 to 2002.  See August 2016 request.  In October 2016, the custodian of records indicated that she had searched the "card dex" and could not find any records for the Veteran.  She further noted that she was told the "card dex" would include all veterans since 1935.  Although it appears the Veteran's records dated prior to 2003 do not exist or are unavailable, he was not notified of this fact in accordance with 38 C.F.R. 3.159(e).  Therefore, a remand is required to ensure compliance with the terms of the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Board also directed the AOJ to obtain an additional VA medical opinion, noting that the medical opinions of record were either based on inaccurate factual premises and/or lacked rationale.  

A VA examiner reviewed the Veteran's claims file in October 2016.  The examiner opined that the Veteran's COPD was less likely than not etiologically related to his military service, including asbestos exposure.  The examiner noted that the Veteran's medical records showed that he had a history of smoking and a genetic predisposition for COPD.  The examiner indicated that the Veteran's mother, father, brother and two of his children had COPD-asthma.  See e.g., March 2008 VA treatment record (noting that the Veteran's mother, and two of children had COPD-asthma).  Thereafter, the Veteran and his family members submitted statements indicated that no one else in the family had COPD or asthma.  See November 2016.  Given this new information, the Board finds that a remand is necessary for a supplemental opinion.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should notify the Veteran that it was unable to obtain his records from the Salem VAMC dated from 1994 to 2002, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should refer the Veteran's claims file to the October 2016 VA examiner for a supplemental opinion as to the nature and etiology of the Veteran's COPD.  A physical examination is only needed if deemed necessary by the VA examiner.  If the October 2016 VA examiner is unavailable, the AOJ should refer the claims file to another suitably qualified examiner.  

The examiner is requested to review the November 2016 statements from the Veteran and his family, noting that no one else in his family had COPD-asthma.  

The examiner should indicate whether this information changes his opinion that the Veteran's COPD is less likely than not related to his military service including as due to asbestos exposure, and explain why or why not.  

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of any additional evidence since the most recent Supplemental Statement of the Case (SSOC).  If the benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




